NO. 07-00-0497-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                       MARCH 6, 2001

                           ______________________________


                           PRINCEWILL A. TATA, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 337TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 839,680; HONORABLE DON STRICKLIN, JUDGE

                          _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       Appellant Princewill A. Tata has given notice of appeal from a conviction and

sentence in cause number 839,680 in the 337th District Court of Harris County, Texas (the

trial court). The trial court clerk’s records were filed with the appellate court clerk on

October 24, 2000. The clerk of this court is in receipt of a letter from the trial court reporter

which advises that the reporter has not received a deposit toward transcription of the
reporter’s record on appeal, nor any designation of record on appeal. No reporter’s record

has been filed.


       Pursuant to correspondence from the clerk of this court, counsel for appellant

advised that an affidavit of indigency was forwarded to appellant at his place of

incarceration, and that upon filing of the properly-executed affidavit, the trial court would

appoint counsel to represent appellant on appeal. Subsequent inquiry into the status of

the affidavit of indigency and appointment of counsel has not elicited a response from

appellant or his counsel.


       Accordingly, this appeal is abated and the cause remanded to the trial court. TEX .

R. APP . P. 37.3(a)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, then

whether appellant is indigent, and if not indigent, whether counsel for appellant has

abandoned the appeal; (3) if appellant desires to prosecute the appeal, whether

appellant’s present counsel should be replaced; and (4) what orders, if any, should be

entered to assure the filing of appropriate notices and documentation to dismiss

appellant’s appeal if appellant does not desire to prosecute, or, if appellant desires to

prosecute, to assure that the appeal will be diligently pursued. If the trial court determines

that the present attorney for appellant should be replaced, the court should cause the clerk

of this court to be furnished the name, address, and State Bar of Texas identification

number of the newly-appointed or newly-retained attorney.


                                              2
       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a reporter’s record; and (4) have a record of the proceedings

made to the extent any of the proceedings are not included in the supplemental clerk’s

record or the reporter’s record. In the absence of a request for extension of time from the

trial court, the supplemental clerk’s record, reporter’s record of the hearing and

proceedings pursuant to this order, and any additional proceeding records, including any

orders, findings, conclusions and recommendations, are to be sent so as to be received

by the clerk of this court not later than April 16, 2001.




                                                  Per Curiam


Do not publish.




                                              3